Case 7:19-cr-00700-VB Document 52. Filed 01/15/20

CLINTON W, CALHOUN, IIl*
KERRY A. LAWRENCE**

CALHOUN & LAWRENCE, LLP
ATTORNEYS AT LAW
81 MAIN STREET

WHITE PLAINS, NEW YORK 10601

Page 1 of 1

 

PTY FILED

ys

he . #4 _ a
pants vA 4 5 Zon!

4

 

(914) 946-5900

FAX (914) 946-5906

REBECCA R, BROWN**

January 15, 2020

*ALSO ADMITTED IN VA & DOC
**ALSO ADMITTED IN CT

BY ECF .
Honorable Vincent L. Briccetti APPLICATION GRANTED.

United States District Judge SO ORDERED:
United States Courthouse Vi : ene
300 Quarropas Street incent L. Bric etti, U.S.D.J.

White Plains, NY 10601 Dated: 1115 (20
White Plains, NY

  
   
 
 
  
  

Re: United States v. Dorothy McAllister
19 Cr. 700 (VB)

Dear Judge Briccetti:

I represent Dorothy McAllister and the purpose of this letter is to request a modification
of her bail conditions, Upon her arrest, Magistrate Judge Smith placed her on home detention _
with electronic monitoring, along with requiring a co-signed $50,000 bond, as agreed to by the
parties.

 

 

  
  

With the consent of the government and Pretrial Services, this is to request that the home
detention condition be changed to a curfew with location monitoring, with the hours of the
curfew to be determined by her Pretrial Services officer depending .McAllister’s work and
cunling schedules change wil ee Burden on Pet Services in its supervision of
someone who is abiding by all of her conditions, and will allow Ms. McAllister to work more

hours when they are offered so she can meet her financial obligations.

 

I appreciate the Court’s consideration of this request.

Respectfully submitted,

wos
TAAAG bb“ el
Clinton W. Calhoun, III

CWC/kvm

ce: AUSA Shiva Logarajah (by ecf)
USPO Leo Barrios (by e-mail)
